Citation Nr: 1433223	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1956 to September 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2013 and January 2014, the Board remanded the case for additional development.  It now returns for further appellate review.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The probative evidence of record fails to link the Veteran's current low back condition to service.


CONCLUSION OF LAW

Criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, May 2010 letter, sent prior to the initial unfavorable decision issued in October 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA treatment records, and VA examination reports.

In January 2013, the Board remanded this case to attempt to obtain VA treatment records since 2009, records of the Veteran's inpatient clinical treatment provided at the U.S. Army Hospital at West Point, New York, records of the Veteran's treatment at the Glen Falls Hospital in Glen Falls, New York, an addendum medical opinion, and readjudication of the claim.  Pursuant to the Board's January 2013 remand directives, the RO requested service treatment records from the US Army Hospital in West Point, New York for the period of April 1, 1959 to May 31, 1959.  Regrettably, the RO received a response that the clinical records are not available and are among those presumed to have been destroyed in the 1973 fire of the National Archives and Records Administration.  The Veteran was asked in a February 2013 letter to provide a complete copy of his treatment records from Glenn Falls Hospital or, if necessary, provide sufficient authorization to enable it to obtain the Veteran's private treatment records.  The Veteran did not submit records from Glenn Falls Hospital or an authorization to obtain these records.  In a statement dated May 2013, the Veteran stated he had no outside medical sources and no remaining information or evidence to give VA to support his claim.

Pursuant to the January 2013 remand directive, an addendum medical opinion was provided in April 2013 by the same examiner who conducted the Veteran's August 2010 VA examination.  The RO also obtained a medical opinion from a different physician in September 2013.

In January 2014, the Board again remanded the Veteran's claim in order to ask the RO to comply with the January 2013 remand order and obtain copies of any record of the Veteran's back treatment at the VA Medical Center in Miami and the Gainesville VA outpatient clinic dated since 2009.  These records have since been obtained and associated with the claims file.  The Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends that he developed his currently-diagnosed low back condition as a result of an accident he sustained while in active service in April 1959.  His current diagnosis as reflected in an August 2010 VA examination report is a lumbar spine compression fracture of L4.  Also noted was the presence of osteoporosis.  

Service treatment records directly addressing a back injury are few, as the hospital records that apparently would have spoken of it were lost in the 1973 fire at the repository of those records.  Nevertheless, the report of the Veteran's service separation examination conducted only 4 months after the injury show the Veteran reported he was in a motor vehicle accident in April 1959, for which he was initially hospitalized at a private facility, and then transferred to a military hospital where he remained for several weeks.  At the separation examination, the Veteran indicated he experienced some numbness in parts of his buttocks, had trouble assuming certain positions and lifting objects of moderate weight, and that he had some discomfort after standing or walking for long hours.  This discomfort, however, was localized in the mid back, rather than the lumbar area.  In addition, clinical evaluation at that time was normal, with no limitation of motion or radiation of pain noted; no weakness and no reflex abnormalities.  

Post service, the Veteran reported that he did not seek any treatment for his back until 2009.  In connection with his current claim, he was examined for VA purposes in August 2010, with an addendum opinion obtain in April 2013.  An additional VA opinion was obtained in September 2013.  As indicated above, the Veteran was found to have a compression fracture in the lumbar spine, as well as osteoporosis.  When exploring the context of the first post service treatment, it was noted that the Veteran's complaints were preceded by lifting injuries, and when expressing opinions as to whether there was a relationship between current disability and service, the examiners uniformly found there was no such relationship.  The bases for this conclusion were that the Veteran's post service complaints were not reasonably sequential from each other to relate back to service, and that long term alcohol use (also shown in the Veteran's history) is associated with osteoporosis which in turn is associated with bone fractures, rendering it less likely than not that current disability was related to service.  There are no medical opinions reflecting any other conclusions.  

In this regard, it is noted the Veteran does not possess the medical expertise to express a probative opinion on the cause of his current disability.  Likewise, his contention that he has had chronic back complaints that can be traced back to service as to establish his disability was due to injury incurred coincident with service, is an opinion not shared by the VA examiner, and is countered by the fact he has submitted a number of VA compensation claims over the years, beginning in the 1980's and did not mention any back complaints until 2010.  The reasonable inference from this omission is that he had no chronic back complaints, because if it had been present since an in-service injury in 1959, he would have included that in his earlier compensation claims.  

Under the circumstances of this case, the greater weight of the evidence is against the conclusion that the Veteran's current low back disability was incurred in service.  Accordingly, the appeal is denied.  


ORDER

Service connection for a low back back condition is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


